     Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
      Plaintiff,                                  §
                                                  §
v.                                                §       CASE NO.       7:19-CV-403
                                                  §
FISHER INDUSTRIES, FISHER SAND                    §
AND GRAVEL CO., AND NEUHAUS &                     §
SONS, LLC, et al.                                 §
                                                  §
      Defendants.                                 §

                   JOINT DISCOVERY/CASE MANAGEMENT PLAN
                               UNDER FRCP 26(F)

1.    State when and in what manner the parties conferred as required by Rule
      26(f), and identify the counsel and/or parties who participated in the
      conference.

      Counsel for the parties conferred via email correspondence on January 24 and 27,
      2020. Participating in the email correspondence were

       A.    Plaintiff, United States of America, E. Paxton Warner, Assistant United
       States Attorney, 1701 W. Bus. Highway 83, Suite 600, McAllen, TX 78501, Phone:
       (956) 618-8010;

       B.   Defendant Neuhaus & Sons, LLC’s counsel Lance Alan Kirby of the law firm
       Jones Galligan Key & Lozano, LLP, 2300 W Pike Blvd, Suite 300, Weslaco, TX
       78596, Phone (956) 968-5402;

       C.   Defendants Fisher Sand and Gravel Co., Fisher Industries, and TGR
       Construction, Inc.’s counsel Mark Joseph Courtois of the law firm Funderburk
       Funderburk Courtois, LLP, 2777 Allen Parkway, Suite 1000, Houston, TX 77019,
       Phone (713) 620-7226.

2.    List by case number and court any cases related to this one that are
      pending in any state or federal court and describe how they are related.

      Civil Action No7:19-cv-00411; North American Butterfly Association vs. Fisher
      Industries, et al. in the United States District Court for the Southern District of
      Texas, McAllen Division. Plaintiffs in that matter have asked for the same injunctive
      relief as the United States in this matter, i.e, to restrain the construction of the fence

                                              1
     Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 2 of 7



      on the same property at issue in this case. The United States asserts that while
      the Plaintiffs in the related matter have asked for the same relief, the bases of their
      claims are different from those asserted by the United States.

3.    Briefly describe what this case is about.

      In this case, Plaintiffs, the United States of America as Plaintiff filed a Complaint
      for Injunctive Relief against Defendants Fisher Industries, Fisher Sand and Gravel
      Co., TGR Construction, Inc. and Neuhaus & Sons, LLC. relating to the construction
      of a fence on the Neuhaus property near the Rio Grande River. In this case, the
      United States claims that pursuant to treaties with Mexico, the United States
      International Boundary and Water Commission (“IBWC”) is charged with the legal
      responsibility to review and approve construction projects in the flood plain on the
      United States side of the River Grande River under the authority granted to the
      IBWC in the 1970 treaty to prohibit works that would cause deflection or obstruction
      of the normal flow of the Rio Grande River or its flood flows. The Court has sole
      jurisdiction. In this case, the United States sought injunctive relief to prevent the
      construction of a bollard wall/fence barrier on Defendant Neuhaus’ private
      property. The United States asked that the project be halted until further
      information and studies are provided to the IBWC by Fisher. On January 9, 2020,
      following a multi-day hearing, this Court denied the United States’ request for
      injunctive relief. As the Court is aware the parties have exchanged reports,
      studies, calculations and comments. On January 19, 2020, TGR Construction
      provided the IBWC with its revised report and calculations as requested by the
      IBWC, as well as a second series of 2D HEC-RAS models of pre and post
      construction analysis. TGR has represented to the Court and the IBWC that it will
      continue to work with the IBWC to resolve any issues. At this time, the IBWC is
      evaluating the most recent submittals, and the parties expect that given some
      additional time, there is a possibility this matter can be resolved.

4.    Specify the allegation of federal jurisdiction.

      The United States alleges jurisdiction pursuant to 28 U.S.C. § 1331 as this case
      arises under the Constitution, statutes, and Articles 23 and 24 of the 1944 Treaty
      between the United States and Mexico (Utilization of Waters of the Colorado and
      Tijuana Rivers and of the Rio Grande, US – Mex, Feb. 3, 1944, TS 944.).

5.    Name the parties who disagree with the jurisdictional allegations and state
      their reasons.

      The parties do not dispute federal court jurisdiction.

6.    List anticipated additional parties that should be included, when they can
      be added, and by which parties desire their inclusion.

      None.

                                             2
      Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 3 of 7



7.     List anticipated interventions.

       No interventions are anticipated.

8.     Describe any class-action issues.

       There are no class-action issues.
9.     State whether each party represents that it has made the initial disclosures
       required by FRCP 26(a). If not, describe the arrangements that have been
       made to complete such disclosures.

       A significant amount of information has been exchanged by the parties as a part
       of the earlier ancillary proceedings relating to the denial without prejudice of the
       United States’ request for a temporary injunction. The parties continue to
       exchange relevant information. The parties would ask the Court to delay the entry
       of a scheduling order for 45 days to allow the parties some additional time to finish
       the exchange of information and determine if the IBWC will issue a no objection
       letter or if there are issues that remain with regard to the IBWC’s enforcement of
       the 1970 treaty.

10.    Describe the discovery plan agreed by the parties by stating:

       A.     What changes should be made in the timing, form or requirement for
              disclosures under Rule 26(a).

              The parties suggest making disclosures due by March 30, 2020.
              Otherwise, no other changes.

       B.     When and to whom the plaintiff anticipates it may send
              interrogatories.

              If the Court grants the additional 45 days requested by the parties and the
              parties are unable to resolve the case, the United States anticipates sending
              written discovery to each of the Defendants upon the Court’s entry of a
              scheduling order.
       C.     When and to whom the defendant anticipates it may send
              interrogatories.

              If this matter is not resolved shortly, Defendants anticipate they will send
              written discovery to Plaintiff.




                                             3
      Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 4 of 7



       D.    Of whom and by when the plaintiff anticipates taking oral
             depositions.

             If the Court grants the additional 45 days requested by the parties and the
             parties are unable to resolve the case, the United States anticipates
             deposing Mr. Fisher, Neuhaus, and any other individuals which Defendants
             may name in disclosures or in responses to written discovery. The United
             States anticipates deposing individuals after receiving responses to written
             discovery.
       E.    Of whom and by when the defendant anticipates taking oral
             depositions.

             Should this matter not be resolved shortly, Defendants anticipate taking
             the depositions of representatives of the IBWC and any experts that they
             may retain or designate.

       F.    When the plaintiff (or the party with the burden of proof on an issue)
             will be able to designate experts and provide the reports required by
             Rule 26(a)(2)(B), and when the opposing party will be able to
             designate responsive experts and provide their reports.

             The United States anticipates it can designate experts and provide reports
             within four months of the Court’s entry of a scheduling order in this matter.

       G.    List expert depositions the plaintiff (or the party with the burden of
             proof on an issue) anticipates taking and their anticipated
             completion date. See Rule 26(a)(2)(B) (expert report).

             The United States anticipates taking the deposition(s) of any Defense
             designated expert(s) which Plaintiffs anticipate can be completed within 30
             days of Defendants designation of experts and production of expert reports.

       H.    List expert depositions the opposing party anticipates taking and
             their anticipated completion date. See Rule 26(a)(2)(B) (expert
             report).

             Defendants anticipate they will take the deposition of any expert
             designated by Plaintiffs.

11.    If the parties are not agreed on a part of the discovery plan, describe the
       separate views and proposals of each party.

       The parties are in agreement on the plan as set forth herein.




                                            4
      Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 5 of 7



12.    Specify the discovery beyond initial disclosures that has been undertaken
       to date.

       No formal discovery has been conducted to date. Although documents relating
       to water modeling and lease documents have been provided to Plaintiffs by the
       Defendants.

13.    State the date the planned discovery can reasonably be completed.

       The parties anticipate that the planned discovery can be completed by
       September 28, 2020.
14.    Describe the possibilities for a prompt settlement or resolution of the case
       that were discussed in your Rule 26(f) meeting.

       The parties are hopeful that all issues will be resolved and/or a plan to resolve
       remaining issues can be presented within 45 days should the Court allow
       additional time for the parties to work toward a resolution of this matter prior to the
       entry of a scheduling order.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       The parties have engaged in open and productive discussions about the prompt
       resolution of the claims at issue in this case, and plan to continue to engage in
       such discussions as this matter progresses.
16.    From the attorneys' discussion with the client, state the alternative dispute
       resolution techniques that are reasonably suitable, and state when such a
       technique may be effectively used in this case.

       The use of ADR is probably not warranted in this matter.

17.    Magistrate judges may now hear jury and non-jury trials. Indicate the
       parties' joint position on a trial before a magistrate judge.

       The Parties are opposed to a trial before a magistrate judge.
18.    State whether a jury demand has been made and if it was made on time.

       There has been no demand for a jury.

19.    Specify the number of hours it will take to present the evidence in this
       case.

       The United States asserts that the related case should be tried separately as
       Plaintiffs in the related case have asserted state law claims that are not relevant

                                              5
      Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 6 of 7



       to the claims asserted by the United States. If this case is tried separately, the
       parties expect that evidence in this matter can be presented in 30 hours.

20.    List pending motions that could be ruled on at the initial pretrial and
       scheduling conference.

       None at this time.

21.    List other motions pending.

       None.

22.    Indicate other matters peculiar to this case, including discovery, that
       deserve the special attention of the court at the conference.

       The hydraulic models and calculations in this matter are complex and require time
       to fully analyze. The parties request that the Court allow an additional 45 days for
       the parties to analyze the models and work toward resolving any issues raised as
       a result of the models prior to the entry of a scheduling order.

23.    List the names, bar numbers, addresses and telephone numbers of all
       counsel.

       A.      Counsel for Plaintiff(s) United States of America:

               United States of America,
               E. Paxton Warner,
               Assistant United States Attorney,
               1701 W. Bus. Highway 83, Suite 600,
               McAllen, TX 78501
               Phone: (956) 618-8010;
               Email: paxton.warner@usdoj.gov

       B.      Counsel for Defendant Neuhaus & Sons, LLC:
               LANCE A. KIRBY
               JONES, GALLIGAN, KEY & LOZANO, L.L.P.
               Texas Bar No. 00794096
               2300 West Pike Boulevard, Suite 300
               Weslaco, Texas 78596
               (956) 968-5402
               (956) 969-9402 Fax
               Email: lakirby@jgkl.com




                                             6
     Case 7:19-cv-00403 Document 40 Filed on 01/27/20 in TXSD Page 7 of 7



      C.     Counsel for Fisher Industries, Fisher Sand & Gravel Co., TGR
             Construction
             Mark J. Courtois
             FUNDERBURK FUNDERBURK COURTOIS, LLP
             Texas Bar No. 04897650
             Email: mjcourtois@ffllp.com
             Direct: 713-620-7226
             2777 Allen Parkway, Suite 1000
             Houston, Texas 77019
             (713) 526-1801
             (713) 526-2708 - FAX

                                     Respectfully submitted,




s/E. Paxton Warner                          Date: January 27, 2020
E. Paxton Warner
Assistant United States Attorney
Counsel for Plaintiff
United States of America

s/ Lance Kirby by permission                Date: January 27, 2020
Lance Kirby
Counsel for Defendant
Neuhaus & Sons, LLC


s/ Mark J. Courtois by permission           Date: January 27, 2020
Mark J. Courtois
Counsel for Defendants
Fisher Industries,
Fisher Sand & Gravel, Co. and
TGR Construction, Inc.




                                        7
